Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/236,914 which was filed on 12/31/2018 and is a DIV of 14/250,343 filed on 4/10/2014. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 

Response to Amendment
In the reply filed 4/30/2021, claims 1, 9, and 17 have been amended. No new claims have been added or cancelled.  Accordingly claims 1, 3-9, 11-17, and 19-23 stand pending.

Response to Arguments

The applicant argues that the cited references do not teach generating a second workload based at least in part on the order of the template patterns and recommending a change for processing based at least in part on the second workload.  The examiner respectfully disagrees.  Upon further review of the references, Wang teaches, in column 1 line 60 – column 2 line 24, a task editor/wizard that defines templates for tasks, e.g. workloads, and then allows for refinement of the task template.  This is interpreted as generating a second workload that is different from the first workload and since it uses the first workload as the starting point it is interpreted to be based at least in part on the order of the first workload.  When combined with the Li, whom teaches ordering template patterns based on frequency in paragraphs 49-51 of Li, teaches the claimed limitation of generating the second workload based at least in part on the order of the plurality of template patterns.  Therefore, the examiner is not persuaded.
The applicant also argues that the cited references do not teach identifying a recommended a change for processing based at least in part on the second workload since the references do not teach the generation of the second workload as claimed.  The examiner respectfully disagrees.  Agarwal teaches, in paragraphs 21-23 and 26-27, comparing workloads and identifying information, e.g. recommended changes, for the most efficient workload.  When combined with the generation of the second workload as argued above this would teach identifying a recommended change based at least in part on the second workload.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, 17, and 19-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US8370386), hereinafter Wang, in view of Basak et a. (US2014/0244643), hereinafter Basak, Agarwal et al. (US2013/0325829), hereinafter, Agarwal, and Li et al. (US2011/0208754), hereinafter Li.

Regarding Claim 1:
Wang teaches:
A method comprising: storing, by a cloud service, pattern data that identifies a plurality of template patterns, wherein each template pattern of the plurality of template patterns corresponds to a plurality of templates, wherein each template of the plurality of templates is a normalized version of one or more requests that are indicated in a first workload of requests received at least one computing resource (Wang, claim 2, column 1 line 60 – column 2 line 24, column 4 line 61 – column 5 line 10, note storing templates for pattern discovery, e.g. pattern data that identifies templates; note the server is coupled to a network accessible by a plurality of computers is being interpreted as a cloud service; note generating a task editor/wizard from the template is interpreted as each template pattern corresponding to a plurality of templates; note removing attributes 
generating, based at least in part on the order of the plurality of template patterns, a second workload that is different than the first workload (Wang, column 1 line 60 – column 2 line 24, note storing templates for pattern discovery; note task editor/wizards that allows the refinement of templates, which is interpreted as generating a second workload that is different from the first workload and since it uses the current tasks templates as a starting point, it is interpreted to be based at least in part of the order of the templates);
While Wang teaches storing and generating templates for workloads, Wang doesn’t specifically teach determining a frequency of each template pattern, of the plurality of template patterns, in the first workload; based at least in part on the frequency of each template pattern, determining, by the cloud service, an order of the plurality of template patterns; identifying, by the cloud service, a recommended change for processing at least one request by the at least one computing resource based on the sorted plurality of template patterns.  However, Basak is in the same field of endeavor, database operations, and Basak teaches: 
based on one or more workload criteria, determining, by the cloud service, an order of the plurality of template patterns (Basak, [0032, 0061-0064], note workload classifications and signatures; using neighboring algorithm for matching candidate workload signatures with the workload signature and since neighboring algorithm are used this means an order was determined; when combined with the previously cited references this would be for the order of the template patterns taught by Wang); 

While Wang as modified teaches storing and ordering template patterns for the workloads, Wang as modified doesn’t specifically teach identifying, by the cloud service, a recommended change for processing at least one request by the at least one computing resource based at least in part on the second workload.  However, Agarwal is in the same field of endeavor, database operations, and Agarwal teaches: 
based on one or more workload criteria, determining, by the cloud service, an order of the plurality of template patterns (Agarwal, [0026], note a benchmark transaction workload comprises a sequence of database transaction which comprise a sequence of multiple SQL statements. This is interpreted to mean that an order is determined based on the workload criteria and when combined with the previously cited references this would be for the order of the template patterns taught by Wang); 
identifying, by the cloud service, a recommended change for processing at least one request by the at least one computing resource based at least in part on the second workload (Agarwal, [0021-0023, 0026-0027], note identifying information, e.g. recommended changes, for the most efficient transaction workload. When combine with the previously cited references this would be for the ordered template patterns as taught by Wing and Basak).

While Wang as modified teaches storing and ordering template patterns for workloads and recommending a changes, Wang as modified doesn’t specifically teach determining a frequency of each template pattern, of the plurality of template patterns, in the first workload.  While Wang as modified teaches ordering the template patter, Wang as modified doesn’t specifically teach it is based on frequency.  However, Li is in the same field of endeavor, database operations, and Li teaches: 
determining a frequency of each template pattern, of the plurality of template patterns, in the first workload (Li, [0049-0051], note identifying workload patterns using frequency.  When combined with the previously cited references this would be for the template patterns); 
based at least in part on the frequency of each template pattern, determining, by the cloud service, an order of the plurality of template patterns (Li, [0049-0051], note ordering the workload patterns based on frequency.  When combined with the previously cited references this would be for the template patterns and cloud service as taught by Wing, Basak, and Agarwal);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the performance and efficiency of the system.

Regarding Claim 3:

Wang as modified further teach:
determining resource utilization data associated with each template pattern of the plurality of template patterns (Basak, [0005, 0026, 0031-0032], determining parameters that impact the computing entity’s response time for the workload for the workload signatures and classification is interpreted as determining resource utilization, when combined with the preciously cited references this would be for the template patterns) 
wherein determining, by the cloud service, the order of the plurality of template patterns is further based on the resource utilization data associated with each template pattern of the plurality of template patterns (Basak, [0005, 0026, 0031-0032], determining parameters that impact the computing entity’s response time for the workload for the workload signatures and classification means that resource utilization is included in the workload criteria).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Basak because this would improve the level of performance of the system (Basak, [0002-0003]).

Regarding Claim 4:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
tuning the at least one computing resource based on the recommended change (Agarwal, [0021, 0026-0027], note identifying information, e.g. recommended changes, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.

Regarding Claim 5:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
wherein the recommend change includes a recommendation to consolidate the at least one request to a single server (Agarwal, [0021, 0027], note recommending the most efficient organization of database or transaction workload is interpreted as consolidating requests to a single server).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.

Regarding Claim 6:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
wherein the recommend change includes a recommended grouping of database commands (Agarwal, [0021-0022, 0026-0027], note recommended changes for the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.

Regarding Claim 7:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
wherein the recommend change includes a recommended modification to a database command (Agarwal, [0021-0022, 0026-0027], note recommended changes for the most efficient transaction workload such as query optimization, which is interpreted as modifying commands).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 3 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 3.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 6 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 6.

Claim 15 discloses substantially the same limitations as claim 7 respectively, except claim 15 is directed to a non-transitory storage media executed by one or more 

Claim 17 discloses substantially the same limitations as claim 1 respectively, except claim 17 is directed to a system comprising one or more processors and one or more non-transitory storage media (Wang, figure 1, note processor and memory), while claim 1 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 1.

Claim 19 discloses substantially the same limitations as claim 3 respectively, except claim 19 is directed to a system comprising one or more processors and one or more non-transitory storage media (Wang, figure 1, note processor and memory), while claim 3 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 3.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a system comprising one or more processors and one or more non-transitory storage media (Wang, figure 1, note processor and memory), while claim 4 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Regarding Claim 21:
Wang as modified shows the method as disclosed above;

wherein sorting, by the cloud service, the plurality of template patterns based on the order comprises ordering a first template that is more frequently accessed than a second template before the second template (Wang, claim 2, column 1 line 60 – column 2 line 24, column 4 line 61 – column 5 line 10, note storing templates for pattern discovery, e.g. pattern data that identifies templates; note the server is coupled to a network accessible by a plurality of computers is being interpreted as a cloud service) (Li, [0049-0051], note ordering the workload patterns based on frequency.  When combined with the previously cited references this would be for the template patterns and cloud service as taught by Wing, Basak, and Agarwal);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the performance and efficiency of the system.

Regarding Claim 22:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
determining which template patterns are candidates for optimizing based on which template patterns occur most frequently (Wang, claim 2, column 1 line 60 – column 2 line 24, column 4 line 61 – column 5 line 10, note storing templates for pattern discovery, e.g. pattern data that identifies templates; note the server is coupled to a network accessible by a plurality of computers is being interpreted as a cloud service) (Agarwal, [0021-0022, 0026-0027], note identifying information, e.g. recommended 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve the performance and efficiency of the system.

Claim Rejections - 35 USC § 103

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Basak, Agarwal, Li, and Humlicek et al. (US2012/0124295), hereinafter Humlicek.

Regarding Claim 8:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
	While Wang as modified teaches recommended changes, Wang as modified doesn’t specifically teach the changes include a recommended cache size.  However, Humlicek is in the same field of endeavor, storage systems, and Humlicek teaches: 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Humlicek as modified because this would improve the performance of the system (Humlicek, [0002]).

Claim 16 discloses substantially the same limitations as claim 8 respectively, except claim 16 is directed to a non-transitory storage media executed by one or more processors (Wang, figure 1, note processor and memory), while claim 8 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 8.


Claim Rejections - 35 USC § 103

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Basak, Agarwal, Li, and Clifford et al. (US20130311446), hereinafter Clifford.

Regarding Claim 23:
Wang as modified shows the method as disclosed above;
Wang as modified further teach:
wherein the recommend change includes a recommendation (Agarwal, [0021-0022, 0026-0027], note recommended changes for the most efficient transaction 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Agarwal as modified because this would improve the efficiency of the system.
While Wang as modified teaches recommended changes, Wang as modified doesn’t specifically teach the change includes a recommendation to define a foreign key constraint. However, Clifford is in the same field of endeavor, database workloads, and Clifford teaches: 
wherein the recommend change includes a recommendation to define a foreign key constraint for a database (Clifford, abstract, [0022, 0080-0081], note defining foreign key constraints for workload derivation and query template selection is used for optimization.  When combined with the previously cited references this would be included in the recommended changes as taught by Agarwal for optimization).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Clifford as modified because this would improve the performance of the system (Clifford, [0022]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US2014/0006358) teaches generating a second workload based off the first workload;

Srikanth et al. (US2013/0232254) teaches generating workload profiles using templates based on utilization patterns;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        9/16/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152